Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-12) in the reply filed on 10/12/2021 is acknowledged.  Non-elected claims 1-4 and 13-15 are withdrawn from consideration. Claims 5-12 are treated on the merit. The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  A Thermal Increase System and Method of Operation Thereof.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first variable capacitor includes a plurality of first capacitors connected in parallel between the first input and the first output”, recited in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6,  and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H03-27120 cited by applicant, in view of Gu et al (US 2012/0119842).   Regarding claims 5 and 10, H03-27120 discloses a radio frequency, RF, signal source (1) configured to supply an RF signal; a transmission path (Figure 1) electrically coupled between the RF signal source (1) and first and second electrodes (9, 8) that are positioned across the cavity (7); an impedance matching network (Figure 1) electrically coupled along the transmission path, wherein the impedance matching network includes first (1st IN, Figure below) and second input nodes (2nd IN), first (1st ON) and second output nodes (2nd ON), a first variable capacitor (C2) coupled between the first input st ON), and a second variable capacitor (C3) coupled between the second input node (2nd IN) and the second output node (2nd ON). However, H03-27120  does not discloses a power detection circuitry configured to detect reflected signal power along the transmission path; and a controller configured to modify, based on the reflected signal power, capacitance values of the first and second variable capacitors of the impedance matching network to reduce the reflected signal power.  Gu discloses a power detection circuitry configured to detect reflected signal power along the transmission path; and a controller configured to modify, based on the reflected signal power, capacitance values of the first and second variable capacitors of the impedance matching network to reduce the reflected signal power (page 7, par. 0063-0064 and claim 1). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in H03-27120 a power detection circuitry configured to detect reflected signal power along the transmission path; and a controller configured to modify, based on the reflected signal power, capacitance values of the first and second variable capacitors of the impedance matching network to reduce the reflected signal power as taught by Gu in order to optimize power supply to the cavity.  Regarding claim 6, H03-27120 discloses, figure below, a first inductor (L1) coupled in series with the first variable capacitor (C2) between the first input node (1st IN) and the first output node (1st ON); a second inductor (L2) coupled in series with the second variable capacitor (C3) between the second input node (2nd IN) and the second output node (2nd ON); and a third variable capacitor (C1) coupled between the first and second intermediate nodes.



    PNG
    media_image1.png
    370
    684
    media_image1.png
    Greyscale

Claims 7-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iseda (US 2007/0272358) discloses method and apparatus for etching a structure in a plasma chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 15, 2021